Citation Nr: 1514713	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement an effective date earlier than May 10, 2011 for the award service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to May 1969, to include service in the Republic of Vietnam from May 1968 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, granted the claim for service connection for diabetes mellitus and assigned a 20 percent rating, effective May 10, 2012.  The Veteran filed a notice of disagreement objecting to the assigned effective date for service connection in October 2012.  The RO issued a statement of the case in February 2013 which assigned an effective date of May 10, 2011 for the award of service connection.  In May 2013, the RO issued a supplemental statement of the case (SSOC).  The Veteran then filed a timely substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2013.

In June 2014, the appellant testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO; a transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the June 2014 hearing transcript, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  On May 10, 2012, the RO received the Veteran's claim for service connection for diabetes mellitus due to herbicide exposure.

3.  The claims file includes no statement or communication from the Veteran, or other document, prior to May 10, 2011, that constitutes a pending claim for service connection for diabetes mellitus, nor is any earlier effective date assignable based on liberalizing law.


CONCLUSION OF LAW

The claim for an effective date earlier than May 10, 2011, for the award of service connection for diabetes mellitus is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

At the outset, the Board notes that, as regards the Veteran's earlier effective date claim, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

As regards the June 2014 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that an RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and that the hearing was legally sufficient.

Here, during the June 2014 hearing, the undersigned identified the underlying matter on appeal as the issue of entitlement to an earlier effective date for the award of service connection for diabetes mellitus.  Also, information was elicited regarding when the Veteran had been diagnosed with diabetes mellitus and when he had filed a claim for service connection.  The Veteran's representative also provided argument in support of this claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of additional evidence, any omission in this regard is harmless.  Notably, the hearing discussion did not reveal any existing, pertinent evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that existing, relevant evidence had been overlooked with regard to the claim for an earlier effective date herein decided.





II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than May 10, 2011 for the award of service connection for diabetes mellitus as he had been diagnosed with the condition in 2000 and he had received continuous treatment thereafter.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.   38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A.          § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).   When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R.      § 3.400(q).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.   38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

VA is required to identify and act on informal claims for benefits.   38 U.S.C.A.         § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.   If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

The basic facts in this case are not in dispute.   The Veteran filed a formal claim for service connection for diabetes mellitus on May 10, 2012.  In an August 2012 rating decision, the RO granted service connection for diabetes mellitus on the basis of presumptive herbicide exposure, effective May 10, 2012 (the date the Veteran filed the claim for service connection).  This effective date was assigned as it was the date the Veteran had filed his claim for service connection for diabetes mellitus.  A February 2013 statement of the case assigned an effective date of May 10, 2011, one year prior to the date of his claim.

While the Veteran asserts his entitlement to an earlier effective date for the grant of service connection for this disability, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.   See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Here, while the claims file contains VA treatment records from the VA Medical Center in Sioux Falls and private medical records dated prior to May 10, 2011, these records include no reference to a desire for service connection for diabetes mellitus, nor had any earlier claim been denied.  Thus, these cannot constitute a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to May 10, 2011, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to May 10, 2011 that put VA on notice that potential entitlement to service connection for diabetes mellitus had arisen.  Moreover, during the June 2014 hearing, the Veteran confirmed that he had submitted a claim for service connection for diabetes "two or three years ago."  

The Board has considered that, in the August 2012 rating decision, the RO granted service connection for diabetes mellitus based on the Veteran's presumed exposure to herbicides during active service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404  (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.   38 C.F.R.            § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.   38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.   38 C.F.R.          § 3.816(c)(4).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.   38 C.F.R. § 3.114(a). If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The effective date of the regulation that added diabetes mellitus to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is May 8, 2001.  See 69 Fed. Reg. 31882 (June 8, 2004).

As discussed above, the Veteran did not file a claim for service connection for diabetes mellitus until May 10, 2012, and there was no prior denial of service connection for diabetes mellitus.  As there was no prior denial of service connection for diabetes mellitus and the Veteran's claim for service connection was received after diabetes mellitus was added to the list of presumptive diseases, the retroactive provisions of 38 C.F.R. § 3.816 are not applicable to this case. 

The Board has also considered whether, pursuant to 38 C.F.R. § 3.114(a), the Veteran may be entitled to an effective date of one year earlier than the date the Veteran filed his claim for service connection for diabetes mellitus, if the evidence of record establishes that (1) he experienced symptoms of diabetes mellitus prior to his diagnosis, and (2) diabetes mellitus existed continuously from that date until the time he filed his claim for diabetes mellitus.  However, the Veteran has already been assigned an effective date one year earlier than his May 10, 2012 claim.  Accordingly, an even earlier effective date for the award of service connection, pursuant to 38 C.F.R. § 3.114(a), is not assignable.

In sum, the claims file includes no statement or communication from the Veteran, or other document, prior to May 10, 2011, that constitutes a pending claim for service connection for diabetes mellitus, nor is any earlier effective date assignable based on liberalizing law. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for diabetes mellitus earlier than May 10, 2011, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 10, 2011, for the award of service connection for diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


